DETAILED ACTION
This Action is in response to the communication filed on 06/02/2021, which has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 43-60 are pending.
It is noted that claims 58-60 are drawn to method of inhibiting growth of a cancer cell and belong in the previously restricted Group VI (02/26/2019) which has previously been withdrawn from consideration (see 06/26/2019 response).  Therefore, claims 58-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/26/2019.
 Accordingly, claims 43-57 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-44, 46, 49, 51-55 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by U.S. 7,718,629 (hereafter “Bumcrot”).
It is noted that claim 43 was search with respect to the species having the G02-G07 sequence that is (i) GGGGGC, and no prior art was identified for this species.  Therefore, limiting claim 43 to a dsRNA having the limitations of (a), (b) and (c) (i) would place the claim in allowable form.  However, a search was then performed for the next sequence, (ii) with the sequence G02-G07 being GGGUGG, and Bumcrot was identified as teaching a dsRNA which meets the structural limitations of the instant claims.
 Bumcrot teaches a dsRNA having the structure:
(strand 1): uAuuAuGGGAGAccAcccATsT  (see SEQ ID NO: 407) and 
(strand 2) UGGGUGGUCUCCcAuAAuATsT (see SEQ ID NO:408 columns 71-72)
Bumcrot’s dsRNA having SEQ ID NOS: 407 and 408 meet the structural limitations of claim 43 as it is two complementary strands each having 19 nucleotides selected from A, U, G and C and P01-P19 are complementary to G01-G19, respectively, P19 is selected from A and U and G01 is selected from U and A, and has the sequence identified as (ii) in instant claims 43.  The dsRNA taught by Bumcrot is an siRNA molecule (see Table 2A, col. 33 lines 5-25 (33:5-25)).
Bumcrot dsRNA also has 2-nucleotide 3’ overhangs corresponding to P20-P21 and G20-G21 wherein G20-F21 are deoxynucleotides, specifically T (see sequence above).
Bumcrot teaches that the two strands of the dsRNA can be connected by a loop, thereby forming a short hairpin RNA (shRNA) (e.g., see 7:18-39, etc.).  Bumcrot further teaches that the dsRNA can be expressed from a recombinant vector (e.g., see 16:7-27).  Since the dsRNA molecule taught by Bumcrot meets all of the structural limitations of claim 43, it would necessarily possess the same functional attributes as well, including the ability to downregulate expression of one or more survival genes when transfected or expressed in a cell, as required by claim 52.  Bumcrot also teaches pharmaceutical compositions comprising the dsRNA and a pharmaceutically acceptable excipient (e.g., see 29:63-67).  Bumcrot teaches that the dsRNA can be formulated in a nanoparticle (e.g., see 51:12-65).
Therefore, Bumcrot anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-44, 46, 47, 49, 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,718,629 (hereafter “Bumcrot”), as applied to claims 43-44, 46, 49, 51-55 in the rejection above, in view of U.S. 2008/0038308 (hereafter “Miller”).
Bumcrot teaches a dsRNA of claims 43-44, 46, 49, 51-55, as indicated in the rejection above, and which is incorporated here by reference.
Bumcrot does not teach that the 3’ dinucleotide overhang can be dAdA, as required in claim 47.
However, the prior art teaches that various different deoxynucleotides can be used as the dinucleotide overhangs for siRNAs, including dTdT and dAdA, as evidenced by Miller (e.g., see paragraph [0015], claim 14, etc.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to modify the dsRNA taught by Bumcrot such that the 2 nucleotides at positions G20-G21 are dA, with a reasonable expectation of success.
The combination of prior art cited satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In this case rationales (B), (E) apply.

Claims 43-44, 46, 49, 50, 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,718,629 (hereafter “Bumcrot”), as applied to claims 43-44, 46, 49, 51-55 in the rejection above, in view of U.S. 2009/0217399 (hereafter “Stern”).
Bumcrot teaches a dsRNA of claims 43-44, 46, 49, 51-55, as indicated in the rejection above, and which is incorporated here by reference.
Bumcrot does not teach that the nucleotide sequence of the loop is CUCGAG, as required by claim 50.
However, the prior art teaches that various different nucleotide sequences can be used as the loop sequence connecting the two strands of a siRNA/shRNA, including CTCGAG (which is the DNA sequence corresponding to CUCGAG, as evidenced by Stern(e.g., see paragraph [0178]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to modify the dsRNA/shRNA taught by Bumcrot such that the nucleotides of the loop sequence connecting the two strands is CUCGAG, with a reasonable expectation of success.
As above, rationales (B) and (E) apply.

Claims 43-44, 46, 49, 51-55, 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,718,629 (hereafter “Bumcrot”), as applied to claims 43-44, 46, 49, 51-55 in the rejection above, in view of U.S. 2010/0297242 (hereafter “Park”).
Bumcrot teaches a dsRNA of claims 43-44, 46, 49, 51-55, as indicated in the rejection above, and which is incorporated here by reference.
Bumcrot does not teach that the nanoparticle is formed from lipoproteins and the siRNA is coupled to the lipoprotein, as required by claims 50-57.
However, the prior art teaches that various different types of nanoparticles can be used as a delivery vehicle for nucleic siRNA molecules, including nanoparticles comprising lipoprotein wherein the siRNA can be couple to the lipoprotein, as evidenced by Park (e.g., see paragraph [0001], [0008], [0041], [0066]-[0068], [0108], Figure 1, etc.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to modify the nanoparticle used to deliver siRNA taught by Bumcrot such that the nanoparticle was the nanoparticle comprising lipoprotein wherein the siRNA is coupled to the lipoprotein nanoparticle (as taught by Park), with a reasonable expectation of success.
As above, rationales (B) and (E) apply.


Allowable Subject Matter
Claims 45 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the limitations of the base claim that have been examined and any intervening claims.  That is, only species (c)(i) and (c)(ii) of claim 43 has been examined, so rewriting claims 45 and 48 to include the limitations of claim 43 with only the embodiments of (c)(i) and (c)(ii) (but not (c)(iii)-(vi)) would place the claim in allowable form. Embodiments (c)(iii)-(c)(vi) are non-elected species which have been withdrawn from consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Response to Arguments
Applicant’s arguments, filed 06/02/2021, with respect to the Improper Markush Group and 35 USC 112(a) have been fully considered and in view of the Declaration of Dr. Peter (submitted 08/31/2020, which has been considered) ,are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration of the new claims, a new ground(s) of rejection is herein for the reasons indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635